Conley Byrd, Justice, dissenting. When I view the totality of the evidence surrounding the confession of Loomis — i.e. the numerous times that the officers violated the Miranda rights which they read to appellant by continuing to question him after he indicated he did not wish to talk and needed the services of an attorney — I cannot say that the State has sustained its burden of showing that it was voluntary. For the reasons stated, I respectfully dissent. George Rose Smith, J., joins in this dissent.